Citation Nr: 0807989	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of orchiectomy. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to October 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, granted 
service connection for a scar of the left groin, orchiectomy, 
hemorrhoids, and Eustachian tube dysfunction with bilateral 
intermittent ear pain.  Service connection was granted 
effective in October 2002 and all of these disabilities were 
evaluated as noncompensable.

The veteran testified before the undersigned at a 
videoconference hearing in April 2005.  A transcript of that 
hearing is of record.

In September 2005 the Board remanded the claims of 
entitlement to initial compensable evaluations for residuals 
of orchiectomy, a left groin scar, bilateral Eustachian tube 
dysfunction, and hemorrhoids for further development.  That 
development has been completed. 

In November 2006 the Board denied the claims of entitlement 
to initial compensable evaluations for a left groin scar and 
hemorrhoids.  The Board also granted an initial 10 percent 
disability evaluation for Eustachian tube dysfunction and 
remanded the claim of entitlement to an initial compensable 
evaluation for residuals of orchiectomy.  

The Board notes that, in his September 2003 substantive 
appeal and at the April 2005 videoconference hearing, the 
veteran limited his claim to entitlement to an initial 
evaluation of 10 percent for Eustachian tube dysfunction. 
A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, the 10 
percent evaluation established in the November 2006 Board 
decision constitutes a full grant of the benefit sought on 
appeal and this issue is no longer before the Board.  The 
development for the remanded issue of entitlement to an 
initial compensable evaluation for residuals of orchiectomy 
has been completed.


FINDING OF FACT

The veteran's left testicle has been removed and his right 
testicle is functioning. 


CONCLUSION OF LAW

An initial compensable rating for residuals of orchiectomy is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115a, 4.115b, Diagnostic Code (Code) 7524 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The court's have held that were the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The issues in this appeal arise from the 
veteran's disagreement with the effective date and rating 
established with the grant of service connection.  The 
courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required in this 
case.

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

In December 1999 the veteran underwent drainage of his left 
scrotal hematoma that was secondary to vasectomy.  

In June 2000 the veteran presented to Naval Health Care New 
England with a history of a vasectomy complicated by scrotal 
hematoma.  A scrotal ultrasound revealed a small cyst in the 
head of the right epididymis but an otherwise normal 
testicular ultrasound with no mass or fluid in either 
hemiscrotum.

In March 2002 the veteran underwent a left orchiectomy of the 
left testicle for treatment of left orchialgia.

In August 2002 the veteran presented to Dr. Mark Sigman with 
complaints of left groin pain since his orchiectomy 5 months 
ago.  The veteran reported 2 episodes of intermittent pain.  
On examination he had a normal right testicle.

In November 2002 the veteran underwent a VA examination.  The 
examiner noted that the veteran underwent a vasectomy in 
December 1999 which resulted in postoperative complications 
including hematoma evacuation.  The veteran noted significant 
sexual dysfunction post-procedure and was on Viagra for a 
year.  The veteran noted significant pain from his 
orchiectomy scars.  The diagnosis was orchiectomy with 
residual functional impairment due to significant pain around 
the scar sites.

In an April 2005 letter, the veteran's primary care 
physician, Dr. Stephen Ducey stated that he recommended that 
the veteran not undergo a vasectomy reversal.  However, he 
also stated that "I am not the best qualified to make this 
recommendation. I am referring you to a urologist for a final 
a definitive evaluation." 

At his April 2005 hearing, the veteran testified that his 
physician's letter advising him to not undergo a vasectomy 
reversal puts him in the category of loss of two functioning 
testicles for reproduction.

The veteran underwent VA examination in January 2006.  He 
reported that when he had a vasectomy in December 1999, he 
and his wife had two children, and were told that the surgery 
was reversible if they wanted more children in the future.  
However, due to the complications with his vasectomy, he was 
afraid of undergoing further genitourinary surgery to have 
more children, and reported that his primary care physician 
had suggested that he was not a candidate for vasectomy 
reversal.  The diagnosis was status post orchiectomy due to 
complications from elective vasectomy, veteran left with 
residual painful ejaculation and tenderness in the left 
scrotum with symptoms consistent with phantom pain.  The 
examiner noted that the residuals of orchiectomy had impacted 
his ability to have children as reversal of his vasectomy was 
not recommended. 

In February 2007, Dr. John Graham of the Windham Neurology 
Group stated that he would recommend against proceeding with 
a vasectomy reversal.

Per the November 2006 remand instructions, the veteran 
underwent a VA examination in May 2007.  The veteran reported 
persistent erectile problems in that he had persistent 
painful ejaculation.  The examiner noted that the veteran's 
condition had no effect on the veteran's occupation but had 
impacted his sexual relationship with his wife and their 
plans to have more children.  On physical examination, the 
veteran's right testicle was normal sized, had no signs of 
atrophy and there was no right scrotal tenderness to 
palpitation.  The diagnosis was a status post left 
orchiectomy due to complications from an elective vasectomy.  
He was left with residual painful ejaculation and tenderness 
in his left scrotum with symptoms compatible with phantom 
pain.  This also impacted the veteran's ability to have 
further children as reversal of his vasectomy has not been 
recommended by two medical opinions.  The examiner stated 
that the veteran had functioning right testes with normal 
testosterone levels.

Analysis

The residuals of orchiectomy are evaluated as noncompensable 
under Diagnostic Code 7524.  Under this diagnostic code, 
removal of one testis warrants a noncompensable evaluation 
while removal of both testes warrants a 30 percent 
evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2007).  
A note to this diagnostic code provides that, in cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, a rating of 30 percent 
will be assigned for the service-connected testicular loss. 

The veteran claims that residuals of orchiectomy should be 
evaluated as 30 percent disabling on the basis that his 
physician had recommended no future attempts at vasectomy 
reversal due to likely complications with scar tissue, and 
that this rendered his right testis non-functional as a 
reproductive organ.  The Board notes that the veteran is in 
receipt of special monthly compensation on account of 
anatomical loss of use of a creative organ from October 2002.

As noted, a compensable schedular evaluation would require 
removal of both testes or removal of the service connected 
testicle with nonfunction of the remaining testicle.  38 
C.F.R. § 4.115b, Code 7524.  Here, all the evidence is to the 
effect that the right testicle is present and functioning and 
the veteran has been awarded special monthly compensation at 
the statutory rate for loss of use of a creative organ.  
Specifically, the May 2007 VA examiner stated that the 
veteran had functioning right testes with normal testosterone 
levels. 

The criteria for the next higher evaluation of 30 percent 
are, therefore, not met at any time since the effective date 
of service connection.  The preponderance of the evidence is 
against the claim, and it must be denied.

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the there has been no evidence or contention that the 
left orchiectomy has resulted in frequent periods of 
hospitalization.  Indeed the record shows no periods of 
hospitalization.  Similarly, there has been no evidence or 
contention that the disability causes marked interference 
with employment.  In the absence of evidence of exceptional 
factors, an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) need not be considered.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to an initial compensable evaluation for 
residuals of orchiectomy is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


